Citation Nr: 1801891	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether a rating reduction from 20 percent to 10 percent for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy was proper, effective March 1, 2009.

2.  Entitlement to a rating in excess of 10 percent for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1975 and from July 1979 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Historically, the Veteran filed a March 2008 claim for an increased rating for his cervical spine disability, rated at 20 percent.  After development of the claim, the RO issued a July 2008 rating decision proposing to reduce the Veteran's evaluation for the orthopedic manifestations of the cervical spine disability to 10 percent.  Although separate ratings of 20 percent each for neurological symptoms affecting each upper extremity had been previously awarded, no change in those evaluations was proposed.  After a response from the Veteran, a December 2008 rating decision reduced the assigned rating based on orthopedic manifestations of the cervical spine disability to 10 percent effective March 1, 2009.  The Veteran filed a notice of disagreement with that decision, and the RO continued the assigned 10 percent rating in a May 2009 decision.  The Veteran filed a notice of disagreement with that decision as well, and later perfected his appeal to the Board.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that an appeal has been perfected concerning the issue of entitlement to a total disability rating based on individual unemployability.  A hearing is being scheduled at the RO concerning that issue.


FINDINGS OF FACT

1.  The orthopedic manifestations of the Veteran's cervical spine disability were shown to have improved at the time of the rating reduction.

2.  From March 1, 2009, the orthopedic manifestations of the Veteran's cervical spine disability were manifested by cervical spine flexion limited to, at worst, 40 degrees and painful motion.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy from 20 percent to 10 percent, effective March 1, 2009, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105 (e), 3.321(b)(1), 3.343(a), 3.344, 4.1-4.7, 4.73, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for rating higher than 10 percent from March 1, 2009, for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in October 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the June 2017 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Rating Reduction for Orthopedic Manifestations of Cervical Spine Disability

In a November 2007 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's cervical spine disability, effective July 31, 2007.  The RO based the increase on a single VA treatment record dated September 12, 2007.

In a July 2008 decision, the RO proposed reducing the rating for the Veteran's cervical spine disability from 20 percent to 10 percent.  In a December 2008 decision, the RO reduced the rating for the Veteran's cervical spine disability from 20 percent to 10 percent, effective March 1, 2009.  The RO noted that the 20 percent rating had been increased effective July 31, 2007, based on a single VA outpatient treatment record.  The RO considered the Veteran's statements that while his condition had stabilized, the level of pain remained the same.  The VA outpatient records were reviewed; they showed occasional complaints on neck pain with no specific treatment.  The RO additionally reviewed the findings of a June 2008 VA examination.

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  The Veteran's cervical spine disability is rated pursuant to 
the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2017). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2017).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993). 

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i) (2017). 

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2017). 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2017).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction. 

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a), (b) (2017).  However, the 20 percent rating for orthopedic manifestations of the cervical spine disability had been in effect for less than five years at the time of the reduction.  The 20 percent rating was in place from July 31, 2007, to March 1, 2009, a period of less than two years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) do not apply.  For ratings in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2017).  Nevertheless, there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2017). 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2017).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2017).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The September 2007 VA physical therapy consult report, which was the basis of the award of the 20 percent disability rating for the orthopedic manifestations of the cervical spine disability, reflects that the Veteran was able to go up and down steps using a railing.  The Veteran worked full-time; at his employment, he sat at a desk answering a phone and performed computer work.  The examiner noted that the Veteran had flexion of the cervical spine to 28 degrees.  Extension was to 26 degrees.  Lateral flexion was 26 degrees to the right and 30 degrees to the left.  Lateral rotation was 45 degrees to the right and 50 degrees to the left.

The June 2008 VA examination, which is the basis of the reduction in compensation, contains the Veteran's report that he had no definitive treatment for his cervical spine disability in the past 14 years other than for a short course of outpatient physical therapy.  The Veteran was taking Naprosyn, Tylenol, and muscle relaxants two to three times a day.  He used no type of collar, brace or other assistive device.  The Veteran was employed at a call center.  In the prior 12 months, he had used up to 25 days of sick leave because of problems with multiple medical conditions.  The Veteran reported constant pain in his neck which he rated as a 6 on a 0 (low) to 10 (high) pain scale.  The examiner found no spasm.  There was pain on cervical flexion beyond 45 degrees, extension beyond 15 degrees, rotation to either side beyond 45 degrees, and lateral bending to either side beyond 30 degrees.  No additional limitations were present with repetitive use.  Neurological examination of the upper extremities showed deep tendon reflexes of 2+ overall.  Peripheral sensation and strength appeared to be normal.  

As a result of the findings in the June 2008 VA examination, the RO reduced the Veteran's disability rating from 20 percent to 10 percent for the service-connected orthopedic manifestations of his cervical spine disability.  No change was made to the separate ratings previously awarded for the radicular symptoms of the bilateral upper extremities due to the cervical spine disability.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the range of motion findings recorded by the June 2008 VA examiner.  These findings show that the range of motion of the Veteran's cervical spine disorder had improved since the September 2007 physical therapy consult.  Significantly, the outpatient records for the period in question also reflect that the Veteran did not require ongoing treatment for the orthopedic manifestations of  the cervical spine disability.  The Board finds that the preponderance of the evidence shows improvement such that reduction was warranted, and that improvement had occurred such that there were no significant effects on the Veteran's usual daily activities or occupation.  The evidence at that time showed that a 10 percent rating was appropriate based on the range of motion findings.

Accordingly, the Board finds that the preponderance of the evidence supported the reduction in rating and that the rating reduction was procedurally proper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

As noted above, disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2017).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Outpatient treatment records for the period of appeal reflect the Veteran's general reports of neck pain without specific treatment.

At the Veteran's August 2013 Board hearing, the Veteran's spouse remarked that the Veteran had trouble turning his head.  He had dizzy spells.  The Veteran took Tramadol, Tylenol, Cyclobenzaprine, and Naproxen.  The Veteran said he had muscle spasms on the right side of his neck.

A September 2014 physical therapy consult reflects that the Veteran's cervical spine flexion was within functional limits.  Extension, rotation to left and right, and lateral flexion to left and right were approximately 50 percent limited.

On VA examination in October 2014, the examiner gave diagnoses of degenerative arthritis of the spine and spinal stenosis.  According to the examination report, the Veteran did not report flare-ups of his cervical spine.  Forward flexion of the cervical spine was to 45 degrees or greater with no objective evidence of painful motion.  Extension was to 45 degrees or greater with no objective evidence of painful motion.  Right lateral flexion was to 45 degrees or greater with no objective evidence of painful motion.  Left lateral flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right lateral rotation was to 70 degrees with no objective evidence of painful motion.  Left lateral rotation was to 80 degrees or greater with no objective evidence of painful motion.  The Veteran had no additional limitation in any range of motion of the cervical spine following repetitive use testing.  The examiner found no localized tenderness, muscle spasm, or guarding of the cervical spine.  No muscle atrophy was present.  Reflex and sensory examination yielded normal results.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  No other neurologic abnormalities related to a cervical spine condition were found.  The examiner noted that the Veteran used a wheelchair, brace, and a walker due to a non-service-connected condition; the Veteran had a history of polio.  The examiner specified that the Veteran did not use an assistive device related to his cervical spine condition.  The examiner concluded that the Veteran's cervical spine condition did not impact his ability to work.

The Board has considered assigning a rating in excess of 10 percent from March 1, 2009.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less from March 1, 2009.  Further, the medical evidence of record shows that at no time from March 1, 2009, was the Veteran noted to have any symptoms of muscle spasms and guarding, let alone severe enough muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour.  In fact, at the October 2014 VA examination, the Veteran was noted to have no muscle spasm.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted from March 1, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

The Board notes that any additional limitation the Veteran may experience due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  There is no other evidence showing that the Veteran has more limitation of motion than that found at VA examinations or in the treatment notes of record.  The Board has considered that a VA physical therapist noted in September 2014 that the Veteran's cervical spine extension, rotation to left and right, and lateral flexion to left and right were approximately 50 percent limited; however, no specific range of motion findings were recorded in terms of degrees.  The Board additionally notes that the October 2014 VA examination was conducted shortly after the September 2014 physical therapy record was created; as such, these records are reasonably contemporaneous.  Thus, with consideration of all pertinent disability factors, the Board finds no appropriate basis for assigning a schedular rating in excess of 10 percent for orthopedic manifestations of the cervical spine as of March 1, 2009.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the October 2014 VA examiner all specifically noted that the Veteran did not have IVDS.  Even so, there is no evidence, nor has the Veteran reported, that he experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2017).  While the Veteran has reported spending some time in bed due to the cervical spine disability, the examiner found that the Veteran did not have incapacitating episodes and the evidence does not show that bed rest was prescribed by a physician.

The Board additionally notes that separate 20 percent disability ratings have been awarded for radiculopathy of the right and left upper extremities.  These ratings were not disturbed by the prior rating reduction discussed above.  To the extent that an increased rating for radiculopathy symptoms could be considered a part of the present claim, the Board notes that the October 2014 VA examiner specifically found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Further, no other neurologic abnormalities related to a cervical spine condition were found.  As such, an increased rating on the basis of neurologic symptoms attributable to the cervical spine disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent March 1, 2009, for a cervical spine disability.  Therefore, the claim for increase is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  The diagnostic criteria account for the Veteran's symptoms by providing ratings for symptoms such as pain and limited motion.  Therefore, the Veteran's difficulty turning his head and pain are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's cervical spine symptoms have been considered under the criteria set forth in the rating schedule.

The Board finds no indication that the average industrial impairment from the Veteran's service-connected cervical spine disability is in excess of that contemplated by the assigned ratings.  Accordingly, the Board finds that referral of this case for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The reduction of the rating for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy from 20 percent to 10 percent, effective March 1, 2009, was proper and the claim for restoration is denied.

Entitlement to a rating in excess of 10 percent for the orthopedic manifestations of degenerative changes of the cervical spine, status post foraminotomy is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


